Case: 21-50528    Document: 00516145090       Page: 1    Date Filed: 12/27/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                               No. 21-50528                               Fifth Circuit


                           consolidated with                            FILED
                               No. 21-50560                      December 27, 2021
                             Summary Calendar                      Lyle W. Cayce
                                                                        Clerk



   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Jose Carmen Vaquera-Sanchez,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:21-CR-52-1
                           USDC No. 4:21-CR-56-1
Case: 21-50528        Document: 00516145090              Page: 2      Date Filed: 12/27/2021

                                         No. 21-50528
                                       c/w No. 21-50560

   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
           Jose Carmen Vaquera-Sanchez appeals his conviction for illegal
   reentry after deportation and his within-guidelines sentence of 16 months of
   imprisonment and three years of supervised release.1 He argues for the first
   time on appeal that 8 U.S.C. § 1326(b) is unconstitutional because it allows a
   sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He concedes that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve it for
   possible Supreme Court review. Agreeing that the issue is foreclosed, the
   Government has filed a motion for summary affirmance and, in the
   alternative, a motion for an extension of time to file a brief.
           The parties are correct that Vaquera-Sanchez’s argument is
   foreclosed. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014).
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED as unnecessary, and the judgments are
   AFFIRMED.




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Vaquera-Sanchez also appeals from the district court’s revocation of his term of
   supervised release for a prior conviction. He was sentenced to 10 months of imprisonment,
   to run consecutively to the sentence imposed in his illegal reentry case. Although the
   appeals were consolidated, Vaquera-Sanchez has failed to brief and therefore abandoned
   any challenge to the revocation judgment. See United States v. Still, 102 F.3d 118, 122 n.7
   (5th Cir. 1996).




                                               2